1                                  JS-6
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    MAGIC KNIGHT,                             Case No. CV 18-5575-PA (KK)
11                               Petitioner,    JUDGMENT
12                        v.
13    MARTIN BITER, Warden,
14                               Respondent.
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that the Petition is DENIED and this action is
20   DISMISSED with prejudice.
21
22   Dated: January 18, 2019
                                          PERCY ANDERSON
23                                        United States District Judge
24
25
26
27
28
